132 F.3d 41
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Baldev MADAN, aka Dave Madan, Defendant-Appellant.
No. 97-50054.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 4, 1997.**Dec. 10, 1997.

1
Appeal from the United States District Court for the Central District of California William J. Rea, District Judge, Presiding


2
Before HALL, BRUNETTI, and RYMER, Circuit Judges


3
ORDER*


4
Baldev Madan appeals his conviction by jury trial and 27-month sentence for fraudulently transferring properties of bankruptcy estates in violation of 18 U.S.C. § 152(7).  As documents submitted by the government show, on July 2, 1997, Madan became a fugitive when he failed to self-surrender to begin serving his sentence.  He remains a fugitive to this date with a warrant outstanding for his arrest.


5
Madan's fugitive status does not deprive this court of power to hear this appeal, but it does disentitle the defendant from demanding appeal as of right.  Molinaro v. New Jersey, 396 U.S. 365, 366 (1970) (per curiam).  "One may not invoke the power of judicial review only thereafter to obey or disobey the [district] court's mandate as he sees fit."  United States v. Freelove, 816 F.2d 475, 480 (9th Cir.1987).  We therefore dismiss Madan's appeal with prejudice.  Cf. id.


6
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3